DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19, in the reply filed on 1/5/22 is acknowledged.
Claim 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on.

Election of species
	Applicants’ election of compound 10 as a species to facilitate examination is acknowledged.  Search of prior art has failed to uncover references that render obvious or anticipate the elected species.  Upon further review of the art, the election of species requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasson (US 4,011,217).
In column 3, Example 2, art discloses preparation of maleate salt of  S-(-)-3-morpholino-4-(3-tert-butylamino-2-sucinyloxypropoxy)-1,2,5-thiadiazole.  The disclosed compound meets the limitations of instant claims 1 and 12 when: R1 = COCH2CH2COOH; R6 = H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasson (US 4,011,217).
Scope of prior art
2CH2COOH; R6 = H.
In column 2, lines 45-61, Wasson teaches that the products can be prepared in pharmaceutical compositions suitable for administration and addition of pharmaceutical excipients. 
Ascertaining the difference
	Wasson teaches the instantly claimed compound and that it can be formulated into a pharmaceutical composition.  Wasson fails to exemplify a pharmaceutical composition of S-(-)-3-morpholino-4-(3-tert-butylamino-2-sucinyloxypropoxy)-1,2,5-thiadiazole.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to formulate S-(-)-3-morpholino-4-(3-tert-butylamino-2-sucinyloxypropoxy)-1,2,5-thiadiazole into a pharmaceutical composition by adding a pharmaceutically acceptable carrier.  Wasson teaches that liquid and solid composition can be prepared using pharmaceutical excipients and also teaches Beta-adrenergic blocking activity of the disclosed compounds.  One would have been motivated to follow the suggestion of Wasson and prepare a pharmaceutical composition comprising S-(-)-3-morpholino-4-(3-tert-butylamino-2-sucinyloxypropoxy)-1,2,5-thiadiazole with an expectation that the resulting compound would have the described pharmacological activity.

Claim objections
Claims 2-11 and 13-15 are objected to as being dependent on a rejected claim but would be allowable if rewritten in independent format.

Conclusion

Claims 20-23 are withdrawn
Claims 1, 12 and 19 are rejected
Claims 2-11 and 13-15 are objected to
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628